Exhibit 10.7

 

FORM

 

DRONE AVIATION HOLDING CORP.

 


RESTRICTED STOCK AGREEMENT
(Non-Assignable)

 

________

 

____ Shares of Restricted Stock of
Drone Aviation Holding Corp.

 

THIS CERTIFIES that on ____, 20__, _____ (“Holder”) was granted _____ (___)
shares of fully paid and non-assessable shares (“Restricted Shares”) of the
Common Stock (par value $0.0001 per share) of Drone Aviation Holding Corp. (the
“Corporation”), a Nevada corporation. A determination of the Board of Directors
of the Corporation (the “Committee”) as to any questions which may arise with
respect to the interpretation of the provisions of this award shall be final.

 

TERMS AND CONDITIONS. It is understood and agreed that the award evidenced by
this agreement is subject to the following terms and conditions:

 

1.            Award and Vesting.

 

(a)          Award. The shares of Restricted Stock awarded hereunder shall be
issued and held by the Corporation’s transfer agent in book entry form, and the
Holder’s name shall be entered as the stockholder of record on the books of the
Corporation. Thereupon, the Holder shall have all the rights of a stockholder
with respect to such shares, including voting and dividend rights, subject,
however, to the restrictions and conditions specified in Paragraph 1(b) below.
The Holder shall (i) sign and deliver to the Corporation a copy of this
Restricted Stock Agreement and (ii) deliver to the Corporation a stock power
endorsed in blank if requested by the Corporation.

 

(b)          Vesting of Restricted Stock. The restrictions and conditions in
Paragraphs 7(b) and (c) of this Agreement shall lapse on the Vesting Date or
Dates specified in the following schedule so long as the Holder remains a
director, officer or employee of, or consultant or advisor to, the Corporation
from the date hereof through the applicable Vesting Date. If a series of Vesting
Dates is specified, then the restrictions and conditions in Paragraphs 7(b) and
(c) shall lapse only with respect to the number of shares of Restricted Stock
specified as vested on such date.

 

Incremental Number of
Shares Vested

Vesting Date

                           (        %)  



                           (        %)    

 



 

 

 

2.            Regulatory Compliance and Listing. The issuance or delivery of any
stock certificates representing Restricted Shares may be postponed by the
Corporation for such period as may be required to comply with any applicable
requirements under the federal securities laws, any applicable listing
requirements of any national securities exchange, any rules, regulations or
other requirements under any other law, or any rules or regulations applicable
to the issuance or delivery of such Restricted Shares, and the Corporation shall
not be obligated to deliver any such Restricted Shares to the Holder if delivery
thereof would constitute a violation of any provision of any law or of any
regulation of any governmental authority or any national securities exchange.

 

3.           Investment Representations and Related Matters. The Holder hereby
represents that the Restricted Shares awarded pursuant to this agreement are
being acquired for investment purposes and not for resale or with a view towards
distribution thereof. The Holder acknowledges and agrees that any sale or
distribution of Restricted Shares may be made only pursuant to either (a) a
registration statement on an appropriate form under the Securities Act of 1933,
as amended (“Securities Act”), which registration statement has become effective
and is current with regard to the Restricted Shares being sold, or (b) a
specific exemption from the registration requirements of the Securities Act that
is confirmed in a favorable written opinion of counsel, in form and substance
satisfactory to counsel for the Corporation, prior to any such sale or
distribution. The Holder hereby consents to such action as the Corporation deems
necessary or appropriate from time-to-time to prevent a violation of, or to
perfect an exemption from, the registration requirements of the Securities Act
or to implement the provisions of this agreement, including but not limited to
placing restrictive legends on certificates evidencing Restricted Shares and
delivering stop transfer instructions to the Corporation’s stock transfer agent.

 

4.            No Right To Continued Employment; Forfeiture. This agreement does
not confer upon the Holder any right to continued employment by the Corporation
or any of its subsidiaries or affiliated companies, nor shall it interfere in
any way with the right to the Holder’s employer to terminate employment at any
time for any reason or no reason.

 

5.           Construction. This agreement will be construed by and administered
under the supervision of the Committee, and all determinations will be final and
binding on the Holder.

 

6.            Dilution. Nothing in this agreement will restrict or limit in any
way the right of the Committee to issue or sell stock of the Corporation (or
securities convertible into stock of the Corporation) on such terms and
conditions as it deems to be in the best interests of the Corporation,
including, without limitation, stock and securities issued or sold in connection
with mergers and acquisitions, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any stock bonus or
employee stock ownership plan.

 

7.            Legends and Restrictions.

 

(a)          The Restricted Shares shall bear a legend in substantially the
following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OR COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 



2

 

 

(b)          Shares of Restricted Stock granted herein may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of by the
Holder prior to vesting.

 

(c)          If the Holder’s employment with the Corporation or its subsidiaries
is voluntarily or involuntarily terminated for any reason (including death)
prior to vesting of shares of Restricted Stock granted herein, all shares of
Restricted Stock which have not vested shall immediately and automatically be
forfeited and returned to the Corporation.

 

8.            Tax Withholding. The Holder shall, not later than the date as of
which the receipt of this award becomes a taxable event for Federal income tax
purposes, pay to the Corporation any Federal, state, and local taxes required by
law to be withheld on account of such taxable event. Except in the case where an
election is made pursuant to Paragraph 9 below, the Corporation shall have the
authority to cause the required minimum tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
or released by the transfer agent a number of shares of Stock with an aggregate
fair market value that would satisfy the minimum withholding amount due.

  

9.            Election Under Section 83(b). The Holder and the Corporation
hereby agree that the Holder may, within 30 days following the date of this
Agreement, file with the Internal Revenue Service and the Corporation an
election under Section 83(b) of the Internal Revenue Code. In the event the
Holder makes such an election, he or she agrees to provide a copy of the
election to the Corporation. The Holder acknowledges that he or she is
responsible for obtaining the advice of his or her tax advisors with regard to
the Section 83(b) election and that he or she is relying solely on such advisors
and not on any statements or representations of the Corporation or any of its
agents with regard to such election.

 

10.          Notices. Any notice hereunder to the Corporation shall be addressed
to it at Drone Aviation Holding Corp., 11651 Central Parkway #118, Jacksonville,
FL 32224, Attention: CEO, and any notice hereunder to the Holder shall be
addressed to the Holder at the last known home address shown in the records of
the Corporation, subject to the right of any party hereto to designate another
address at any time hereafter in writing.

 

11.          Counterparts. This agreement may be executed in counterparts each
of which taken together shall constitute one and the same instrument.

  

12.          Governing Law. This agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Florida
without reference to principles of conflicts of laws.

  

[SIGNATURE PAGE FOLLOWS]

 



3

 



 

IN WITNESS WHEREOF, the Corporation caused this agreement to be executed by a
duly authorized officer.

 



  DRONE AVIATION HOLDING CORP.     Dated:  ______, 20__ By:      Name:
Title:

 

ACCEPTED AND ACKNOWLEDGED:       By:    

 



Dated:

 





______, 20__

 

 

 

 

4

 

